   Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 1 of 10 PageID #:413




43770070L9
                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER STOLLER,                                )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )      19-cv-140
                                                    )
Costco Wholesale Corporation, James Hamilton, )            Judge Robert M. Dow, Jr.
W. Craig Jelinch, Richard Galanti, Ron Galanti,     )      Magistrate Judge Finnegan
Ron Vachri, Paul Moulton, Franz Lazarus,            )
John McKay, James Murphy, Joseph Portera,           )
Timothy Rose, Dennis Zook, Kenneth Denman,          )
Chris Barbarino, Jeff Erickson, Greg Killian, Matt )
Harris, Christine Carlson, Patricio Omar Chavez, )
(Costco Defendants)                                 )
Ronald M. Serpico, MaryAnn Paolantonio,             )
Anthony N. Abruzzo, Sonny Hicotera, Jaime           )
Angulano, Mary Ramirez Taconi, Arturo Mota,         )
Anthony J. Prignano, Village of Melrose Park,       )
Melrose Park Police Department, Sam C. Pitassi, )
Officer Michael DeCarlo, Jr., Officer Marco Flores, )
Damico Law                                          )
(Melrose Park Defendants)                           )
Law Offices of Lisa T. Damico, Esq., Lisa T.        )
Damico, (Damico Defendants)                         )
Lipe Lyons Murphy & Pontikis Ltd.,                  )
Jeffrey H. Lipe, Raymond Lyons, Jr.,                )
Edward J. Murphy. Bradley C. Nahrstadt,             )
Thomas J. Pontikis (Lipe Defendants)                )
Attorneys, Assignees, agents John Doe’s 1-thru 10, )

       Defendants.


 DEFENDANTS JEFFREY H. LIPE, RAYMOND LYONS JR., EDWARD J. MURPHY,
      AND THOMAS J. PONTIKIS’ MOTION FOR SANCTIONS AGAINST
            CHRISTOPHER STOLLER PURSUANT TO RULE 11
            OF THE FEDERAL RULES OF CIVIL PROCEDURE

Jeffrey H. Lipe, Raymond Lyons, Jr., Edward J. Murphy, and Thomas J. Pontikis (hereinafter

referred to collectively as the “Moving Defendants”), hereby move this Court for the entry of an



                                               1
    Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 2 of 10 PageID #:413




Order of Sanctions against Plaintiff Christopher Stoller, pursuant to Fed. R. Civ. P. 11(b) and in

support thereof state as follows:

   I.      INTRODUCTION

        A Melrose Park police officer issued Plaintiff Christopher Stoller a citation for retail theft

after the store security manager at a Costco Wholesale Store observed Stoller eating shrimp out

of a $12 pre-made deli shrimp platter. Stoller did not have to pay the $100 fine set forth in the

citation because the police officer who issued the citation inadvertently cited to the wrong

municipal code provision. According to the administrative hearing officer at Stoller’s citation

hearing, “as far as the evidence that I have heard thus far, I believe there is sufficient evidence to

support the violation. However due to the defect in the complaint, I am going to dismiss the

complaint.” Having avoided liability due to a technical defect in the citation, Plaintiff has

elected to test his good fortune by filing a 66-page scattershot law suit seeking millions of dollars

against defendants whose names Stoller pulled from the Internet.

        Stoller has sued approximately 50 defendants (including 10 John Does) claiming they all

violated his rights in the following ways: “(a) Violation of 42 U.S.C. 1983; arrest, (b) Violation

of 42 U.S.C. 1983: detention and confinement, (c) Violation of 42 U.S.C. 1983: strip search, (d)

Violation of 42 U.S.C. 1983: conspiracy, (e) Violation of 42 U.S.C. 1983: refusing or neglecting

to prevent, (f) Malicious prosecution, (g) Malicious abuse of process, (h) Violation of the Ill.

Civil Rights Act, (i) False Arrest and imprisonment, (j) Battery, (k) Conspiracy, (l) Intentional

infliction of emotional distress.” (Dkt. No. 1, p.31.) The named defendants, sued in their

individual capacities, include the mayor, village clerk and entire village council of the Village of

Melrose Park, and 19 employees of Costco Wholesale Corporation including Costco’s chairman

of the board, and its president and chief executive officer.



                                                  2
    Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 3 of 10 PageID #:413




          More importantly for the purpose of this motion, Stoller has sued the law firm of Lipe

Lyons as well as the Moving Defendants, apparently because the Moving Defendants are

pictured on the firm’s website. The Moving Defendants have no connection whatsoever to this

lawsuit. (See Declarations of the Moving Defendants attached hereto as Group Exhibit A.) This

court is not a vehicle for plaintiffs to harass others by filing frivolous claims that lack any

conceivable merit under the existing facts and law. Pro se plaintiffs are not immune from

sanctions, and Stoller’s pro se status does not provide him an unfettered license to harass the

Moving Defendants or to abuse the judicial process.

    II.      PERTINENT FACTS

    A. The Underlying Ticket and Hearing on the Ticket.

          Stoller requested an in-person hearing to contest a Village of Melrose Park compliance

violation citation, number C102277, which he received on November 19, 2016.                   An

administrative hearing on Stoller’s citation was held before Administrative Hearing Officer

Russell Syracuse on November 21, 2017. (The hearing transcript is attached to the complaint,

Dkt. No. 1, p. 99.) Lisa Damico, of Damico Law Offices, appeared on behalf of the Village of

Melrose Park. (Dkt. No. 1, p. 100.) Stoller was represented by attorneys Phillip M. Kiss and

Wayne Rhine. (Id.) None of the Moving Defendants are alleged to have been present at the

administrative hearing. The only witnesses to testify were Christine Carlson, Costco’s loss

prevention manager who witnessed Stoller’s activities on November 19, 2016, and Michael D.

DeCarlo, Jr., the Melrose Park police officer who was dispatched to the Costco on November 19,

2016, and who issued to Stoller the citation for retail theft. (Id., p. 101.)

          According to her sworn testimony, Carlson personally observed Stoller eating shrimp out

of a pre-made deli shrimp platter. (Id., p. 110.) He was eating cocktail shrimp and putting the



                                                   3
    Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 4 of 10 PageID #:413




tails back in the platter. (Id. pp. 110-111.) She watched him eat about ten shrimp before

disposing of the container in a trash can. (Id., p. 111.) Carlson continued to observe Stoller on

the store’s security camera system and she observed Stoller remove a pair of gloves from their

packaging and place them in his left jacket pocket. (Id., p. 114.) After Stoller paid for a few

grocery items (but not the shrimp or the gloves) and was preparing to leave the Costco, Carlson

approached him and asked him to come back into the store. (Id., p. 119.)         Stoller refused to

return to the store with Carlson and he subsequently left the premises. (Id., p. 120.) Store

management called the police and Stoller was ticketed for retail theft. Carlson testified that

because of the dollar amount involved, she did not sign a criminal complaint against Stoller.

(Id., pp. 148-149.). She testified that she instead wanted a citation to be issued for Stoller’s

conduct while he was on the premises. (Id., p. 159.) Carlson’s testimony was entirely consistent

with the narrative description of events she included in the Costco Wholesale Loss Prevention

Report, which Carlson prepared on November 19, 2016, the same day as the occurrence. (Dkt.

No 1, pp. 71-73.)

        Officer Michael DeCarlo testified that he was dispatched to the Costco Wholesale Store

based on complaint of retail theft for a platter of shrimp cocktail and a pair of gloves. (Id., pp.

164-165.)    DeCarlo further testified that he located Stoller at a nearby storage facility. (Id. p.

168.) DeCarlo “patted down” Stoller for officer safety and DeCarlo did not find any gloves. (Id.

pp. 168-69.) DeCarlo issued Stoller a verbal trespass warning and a village citation for retail

theft. (Id., p. 167.)

       At the close of the Village of Melrose Park’s case in chief, Stoller’s attorneys moved for a

directed finding because the citation listed the wrong ordinance section. (Id., pp. 174-176.)

According to the hearing officer, “As far as the evidence that I have heard thus far, I believe



                                                 4
    Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 5 of 10 PageID #:413




there is sufficient evidence to support the violation. However, due to the defect in the complaint,

I am going to dismiss the complaint.” Id., p. 181.)

   B. The Allegations Against Jeffrey H. Lipe, Raymond Lyons, Jr., Edward J. Murphy,
      and Thomas J. Pontikis.

       According to Stoller’s complaint, the Moving Defendants were each “co-conspirators,

conspiring with the Defendants, aiding and abetting the Defendants to maliciously prosecute

Christopher Stoller.” (Dkt. No. 1, pp. 18, 19, 22, and 23.) Stoller alleges that the Moving

Defendants are each personally liable under “the Doctrine of Respondent Superior, the Pinkerton

Theory of Liability and under the liability theory that principle/agent and partnership liability.”

(Id.) Stoller also pleads the Moving Defendants “acted with malice, fraud, gross negligence,

oppressiveness, abuse of process.” (Id.)     While it is difficult to discern from the complaint

the counts that are brought against the Moving Defendants, Stoller appears to allege:

       •   On or about November 19, 2016, the Moving Defendants conspired with the Village

           of Melrose Park, the Melrose Park Police Department and Lisa Damico to issue a

           frivolous retail theft charge against Stoller. The Moving Defendants each “gave false

           information and withheld vital information in connection with the retail thief [sic]

           charge.” (Count V) (Dkt. No. 1, p. 44.).

       •   The Moving Defendants played an active part in the initiation of a frivolous theft

           charge and/or frivolous prosecution of Stoller, knowing that Stoller didn’t steal any

           gloves and that the allegedly stolen gloves were never recovered. “Defendants

           recklessly caused Christine Carlson to make false statements accusing Plaintiff of

           stealing a glove from Costo and those statements resulted in Plaintiff’s arrest for theft

           of a glove.” (Count VII) (Id., p. 50)




                                                   5
   Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 6 of 10 PageID #:413




          •   In Count VIII Stoller seeks damages of 1 million dollars from each and every named

              defendant for intentional infliction of emotional distress. (Id., pp. 51-52.)

          •   The Moving Defendants each failed to intervene on Stoller’s behalf to prevent

              Stoller’s constitutional rights from being violated. (Count XIV) (Id., p. 62.)

   III.       APPLICABLE LAW AND ARGUMENT

          Rule 11 of the Federal Rules of Civil Procedure provides that where a party files a

pleading that is not reasonably based on the law or in fact or that is meant to harass, sanctions,

including attorney’s fees, are appropriate for the expenses incurred. Pfeifer v. Valukas, 17

F.R.D. 420, 422 (N.D. Ill. 1987). Imposing sanctions on either of these grounds requires an

objective determination of whether a plaintiff’s conduct was reasonable under the circumstances.

Pfeifer, 17 F.R.D. at 423. A litigant’s pro se status may be taken into account in awarding Rule

11 sanctions, but a court may award sanctions for any suit that is frivolous. Vukadinovich v.

McCarthy, 901 F.2d 1439, 1445 (7th Cir. 1990).

          Stoller’s complaint is frivolous on its face. Although the complaint sets forth a laundry

list of common law and constitutional claims replete with legal citations, Stoller’s inquiry into

the applicable law “cannot be characterized as reasonable.” See Pfeifer, 17 F.R.D. at 423

(finding that sanctions were warranted where a pro se plaintiff apparently made some general

inquiry into the law, “as evidenced by the plethora of law cited by him,” but plaintiff’s inquiry

into the law could not be fairly characterized as reasonable). The Pinkerton doctrine applies

solely to criminal conspiracies (Pinkerton v. the United States, 328 640 (1946)), and the doctrine

of respondeat superior does serve to not render employees liable for the acts of their co-

employees. Moreover, Stoller does not plead that the Moving Defendants’ liability is solely

vicarious. He pleads without any factual underpinning that each of the Moving Defendants took



                                                    6
    Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 7 of 10 PageID #:413




an active part in his malicious prosecution. Moreover, Stoller cannot support his malicious

prosecution claims because the administrative hearing officer dismissed the citation against

Stoller because of a technical deficiency. The dismissal was in no way indicative of Stoller’s

innocence.

       Even if this Court were to find that Stoller’s inquiry into the applicable law was

reasonable, his allegations against the Moving Defendants lack any factual foundation. Stoller

has accused 50 defendants of a vast conspiracy to fine him $100 for the theft of a pair of gloves

and a dozen shrimp. Not surprisingly, Stoller’s complaint offers no evidence to support his

implausible allegations. Bare claims of constitutional violations and conspiracies are simply too

vague to answer; and even a pro se plaintiff has an obligation to offer some support for his

contentions.

       The Moving Defendants were not present at the Costco Wholesale Store at or near the

time Stoller received an ordinance citation for retail theft, and the Moving Defendants had no

contact with Christine Carlson at or near the time she observed Stoller stealing shrimp and a pair

of gloves. Stoller fails to plead any facts to show that Christine Carlson relied on anything other

than her own observations to conclude that Stoller had committed retail theft.           Carlson’s

testimony at the administrative hearing was entirely consistent with the version of events she

described in the Costo Wholesale Loss Prevention Report, which she prepared the same day as

the occurrence. (Dkt. No. 71-73.) While Stoller’s attorney pointed out that the allegedly stolen

gloves were not recovered (a fact Carlson acknowledged in her loss prevention report), there was

no evidence presented at the administrative hearing to suggest Carlson’s testimony was in any

way altered, fabricated or otherwise untruthful. Likewise, there is no evidence that the Moving

Defendants: (1) were present at the Costco Wholesale Store on November 19, 2016, (2)



                                                7
      Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 8 of 10 PageID #:413




counseled Christine Carlson to make up a story to “arrest” Stoller on or about November 19,

2019, (3) conspired with anyone from the Village of Melrose Park and/or the Melrose Park

Police Department to “arrest” Stoller, (4) conspired with the attorney representing the Village of

Melrose Park, Lisa T. Damico, to coach Christine Carlson to perjure herself. (See Group Exhibit

A.)

        Stoller clearly pulled the Moving Defendants’ names from the law firm’s website, and

Stoller has not pled any facts to raise even an inference that they were in any way connected to

the events of November 19, 2016 or the decision to issue a citation for retail theft. This is not

mere inadvertence. Stoller has sued dozens of individuals who likely never heard of him prior to

this lawsuit and who clearly have no involvement in any of his claims. Litigation is not a game,

nor is it an opportunity for self-promotion. (See Stoller’s blog entry of January 9, 2019, at

www.rentalmark.net, attached hereto as Exhibit B.) Rule 11 allows a court to impose sanctions

on a party who has presented a pleading to the court without evidentiary support or for any

improper purpose. See Fed. R. Civ. P. Rule 11 (b). The purpose of Rule 11 sanctions is to

reduce frivolous claims, and a plaintiff owes a duty to the legal system to avoid clogging the

courts with paper that wastes judicial time. Mars Steel Corp. v. Continental Bank, N.A., 880

F.2d 928, 932 (7th Cir. 1989). Courts have consistently recognized monetary sanctions as

appropriate under Rule 11. Pfeifer, 117 F.R.D. at 423.

        In view of Stoller’s egregious conduct in filing a patently frivolous complaint, awarding

sanctions and requiring Stoller to pay the attorney’s fees incurred in defending against his

complaint is more than reasonable. Such a sanction will not only compensate the Moving

Defendants for their legal fees and expenses in defending this litigation, but will also deter

Stoller from bringing such baseless litigation and abusing judicial resources.



                                                 8
    Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 9 of 10 PageID #:413




   IV.      CONCLUSION

         Based on the foregoing, Defendants Jeffrey H. Lipe, Raymond Lyons, Jr., Edward J.

Murphy, and Thomas J. Pontikis respectfully request that this Court enter an Order of Sanctions

against Plaintiff Christopher Stoller: (1) granting Defendants their reasonable attorney’s fees and

costs incurred in responding to this frivolous pleading, (2) dismissing with prejudice (without

leave to amend) the claims against these Defendants, and (3) allowing the Defendants to submit

supplemental declaration and evidence as to all attorney’s fees, costs and expenses incurred in

the defense of this action, including the costs and fees incurred in bringing this Rule 11 Motion,

(4) assessing an additional fine if this Court deems an additional fine is reasonable under the

circumstances, and (4) granting any additional relief this Court deems appropriate.



                                             Respectfully submitted,

                                             CRAY HUBER HORSTMAN HEIL &
                                             VanAUSDAL, LLC


                                             By: /s/ Daniel K. Cray
                                                     Daniel K. Cray
                                             Attorney for Jeffrey H. Lipe, Raymond Lyons, Jr.,
                                             Edward J. Murphy, and Thomas J. Pontikis


Daniel K Cray (#6180832)
Jordan K. Cray (#6326777)
Cray Huber Horstman Heil
 & VanAusdal LLC
303 W. Madison Street, Suite 2200
Chicago, IL 60606
(312) 332-8450
(312) 332-8451 (fax)
dkc@crayhuber.com
jkc@crayhuber.com




                                                9
   Case: 1:19-cv-00140 Document #: 48 Filed: 04/30/19 Page 10 of 10 PageID #:413




                                 RULE 11(c)(2) CERTIFICATE


Pursuant to 11(c)(2), I certify that on the 8th day of April, 2019, I served by email and first class
mail, postage prepaid, upon Defendant Christopher Stoller, a copy of the foregoing Motion for
Sanctions Pursuant to Fed. R. Civ. P. 11, together with a letter stating as follows:

       Pursuant to Fed. R. Civ. P. 11(c)(2), attached is a service copy of Jeffrey H. Lipe,
       Raymond Lyons Jr., Edward J. Murphy and Thomas J. Pontikis’ Motion for
       Sanctions against Christopher Stoller Pursuant to Rule 11, which we are providing
       to you. We demand that you dismiss your claims against these defendants within
       21 days of the receipt of this letter. If you refuse to dismiss all claims against
       these defendants within 21 days of receipt of this letter, we will be forced to file
       the attached Motion for Sanctions with the Court.

                                              CRAY HUBER HORSTMAN HEIL
                                              & Van AUSDAL LLC


                                              /s/ Jordan K. Cray
                                                 Jordan K. Cray




                                                 10
